By the Court.

Lumpkin, J.,
delivering the opinion.
To make a sale of goods, wares and merchandise, for the price of ten pounds sterling or upwards, good, under the *638seventeenth section of the Statute of Frauds, the buyer must accept of the part of the goods so sold, and actually receive the same, or give something in earnest to bind the bargain, or in part payment, or some note or memorandum in writing of the said bargain must be made and signed by the parties to be charged by such a contract, or the agents thereto lawfully authorized.
There has been no compliance with the statute in this case. The railroad, by which the flour was shipped, was not the agent of the purchaser, and if the goods were not received and accepted by Glass, Laws & Co., no right of action accrued to the plaintiff. (See Lloyd & Pulliam vs. Wright, Griffith & Co., 20 Ga. Rep., 574.)